  Case 18-02244       Doc 66     Filed 08/23/19 Entered 08/23/19 12:04:32           Desc Main
                                   Document     Page 1 of 4


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                       )       18-02244
                                             )
SANTOS ROBLES,                               )       Chapter 13
                                             )
                      Debtor.                )       Hon. Judge: THORNE

                                    NOTICE OF MOTION

To the following persons or entities who were served via email by the Bankruptcy Court
U.S. Bankruptcy Trustee: USTPRegion11.ES.ECF@usdoj.gov
Marilyn O. Marshall, Chapter 13 Trustee: courtdocs@chi13.com

To the following persons or entities who were served via first-class U.S. Mail:
See attached service list.

Please take notice that I shall appear before the following named Bankruptcy Judge, or any other
Judge presiding in his or her stead at 219 S. Dearborn Street, Chicago, IL 60604, and in the
following courtroom (or any other place posted), and present the attached Motion to Extend
Time to File a Claim, at which time and place you may appear.

         JUDGE:       THORNE
         ROOM:        613
         DATE:        September 18, 2019
         TIME:        9:30 AM

                                     PROOF OF SERVICE

The undersigned certifies that copies of this Notice and attachments were served to the listed
persons or entities, if service by mail was indicated above, by depositing same in the U.S. Mail at
Wheeling, Illinois 60090, on or before August 23, 2019, at 5:30 p.m., with proper postage
prepaid, unless a copy was provided electronically by the Bankruptcy Court.

DATE OF SERVICE: August 23, 2019                        /s/ Robert C. Bansfield Jr.
                                                     Robert C. Bansfield Jr. ARDC #6329415

Attorney for the Debtor(s)
DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, IL 60090
847/520-8100
  Case 18-02244      Doc 66      Filed 08/23/19 Entered 08/23/19 12:04:32      Desc Main
                                   Document     Page 2 of 4


To the following persons or entities who have been served via U.S. Mail:

Santos Robles                                      Safeway Insurance Company
1444 N. Monitor Ave.                               790 Pasquinelli Drive
Chicago, IL 60651                                  Westmont, IL 60559

Mathein & Rostoker P.C.                            City Of Chicago Department of Finance
Law Firm for Safeway Insurance                     C/O Arnold Scott Harris P.C.
662 West Grand Ave. – Fourth Floor                 111 W Jackson Blvd Suite 600
Chicago, IL 60654                                  Chicago, IL 60604

T Mobile/T-Mobile USA Inc
by American InfoSource LP as agent
4515 N Santa Fe Ave
Oklahoma City, OK 73118

Santander Consumer USA, Inc.
P.O. Box 961245
Fort Worth, TX 76161

IRS
Internal Revenue Service
P.O. Box 7346
Philadelphia, PA 19101-7346

City of Chicago Department
Of Administrative Hearing
City of Chicago - DOAH C/O Arnold Scott
111 W. Jackson Ste 600
Chicago, IL 60604

Premier Bankcard, Llc
Jefferson Capital Systems LLC Assignee
Po Box 7999
Saint Cloud Mn 56302-9617

Fifth Third Bank
P.O. Box 637640
Cincinnati, OH 45263-7640

Illinois Department of Revenue
Bankruptcy Section
PO Box 19035
Springfield, IL 62794-9035
  Case 18-02244        Doc 66     Filed 08/23/19 Entered 08/23/19 12:04:32             Desc Main
                                    Document     Page 3 of 4


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                         )       18-02244
                                               )
SANTOS ROBLES,                                 )       Chapter 13
                                               )
                       Debtor.                 )       Hon. Judge: THORNE

  MOTION TO EXTEND TIME FOR DEBTOR TO FILE A CLAIM ON BEHALF OF
                           CREDITOR

         NOW COMES, the Debtor, SANTOS ROBLES, by and through his attorneys, DAVID

M. SIEGEL AND ASSOCIATES, to present this Motion, and in support thereof states as

follows:

1. Jurisdiction is proper and venue is fixed in this Court with respect to these parties.

2. On January 26, 2018, the Debtor filed a voluntary petition for relief pursuant to Chapter 13

   under Title 11 USC, and the Chapter 13 plan was confirmed on July 25, 2018. Marilyn O.

   Marshall was appointed Trustee in this case.

3. The Debtor’s confirmed Chapter 13 plan provides for payments of $220.00 for at least 36

   months, with payments to the General Unsecured Creditors of not less than 10% of their

   allowed claims.

4. The Debtor tried in good faith to list all of his creditors in the schedules filed with the

   Chapter 13 petition, but the debt owed to Safeway Insurance was inadvertently omitted.

5. The deadline for filing a proof of claim was April 6, 2018, for all creditors except

   governmental units, and July 25, 2018, for governmental units. The time for the Debtor to

   file a proof of claim pursuant to Bankruptcy Rule 3004 has expired.

6. That the Debtor owed Safeway Insurance $3,622.65, as unsecured.
  Case 18-02244       Doc 66     Filed 08/23/19 Entered 08/23/19 12:04:32             Desc Main
                                   Document     Page 4 of 4


7. The Debtor intends that the debt owed to Safeway Insurance be paid through his Chapter 13

   plan, and desires to file a claim on behalf of said creditor to provide for that payment.

8. The Debtor further seeks that payment under the claim for said creditor be allowed, despite

   the expiration of the time for the filing of the proof of claim.

9. Payment of the debt owed to said creditor will not render the Debtor’s Chapter 13 plan

   unfeasible, and will not unfairly impair the rights of the other creditors of the Debtor.



       WHEREFORE, the Debtor, ROBLES SANTOS, prays that this Honorable Court enter an

Order to Extend Time for Debtor to File a Claim on Behalf of Creditor, and for other such relief

as the Court deems fair and proper.


                                                      Respectfully Submitted,

                                                      /s/ Robert C. Bansfield Jr.
                                                      Robert C. Bansfield Jr. ARDC #6329415
                                                      Attorney for the Debtor(s)

DAVID M. SIEGEL & ASSOCIATES
790 Chaddick Drive
Wheeling, Il 60090
847/ 520-8100
